UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7014


CHARLES GENE ROGERS, a/k/a Charles Gene Rodgers,

                Petitioner – Appellant,

          v.

RENOICE STANCIL,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-hc-02151-FL)


Submitted:   January 10, 2011             Decided:   February 8, 2011


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Gene Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles      Gene    Rogers          seeks   to      appeal      the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition and denying his motion for reconsideration.                                The orders

are not appealable unless a circuit justice or judge issues a

certificate         of     appealability.             See     28    U.S.C.       § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the      merits,    a    prisoner       satisfies        this    standard       by

demonstrating         that     reasonable           jurists      would     find       that     the

district       court’s      assessment         of    the    constitutional            claims    is

debatable      or     wrong.        Slack      v.    McDaniel,       529     U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.          We    have    independently           reviewed       the    record       and

conclude       that      Rogers     has       not    made     the    requisite         showing.

Accordingly,          we     deny       the    motion       for      a     certificate          of

appealability and dismiss the appeal.                            We dispense with oral

argument because the facts and legal contentions are adequately



                                                2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3